                                                                                                     FILED
                                                                                            2020 Feb-05 AM 09:17
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION
    BROADCAST MUSIC, INC., et al.,              )
                                                )
         Plaintiffs,                            )
                                                )
    v.                                          )    Case No.: 5:19-cv-0479-LCB
                                                )
    MAGGIE MYERS, INC., d/b/a                   )
    MAGGIE MYERS IRISH PUB, et al.,             )
                                                )
         Defendants.

                              MEMORANDUM OPINION

         This copyright infringement action is before the Court on the Plaintiffs’ 1

motion for default judgment. (Doc. 14). One of the plaintiffs in this case, Broadcast

Music, Inc. (“BMI”), is a performing rights society and has acquired from the other

plaintiffs non-exclusive public performance rights of certain musical compositions

and millions of other compositions, collectively known as the BMI Repertoire. BMI

grants to music users such as the owners and operators of concert halls, restaurants,

nightclubs, and hotels the right to publicly perform any of the works in BMI’s

Repertoire by means of a blanket license agreement. The Defendants in this case,



1
 The Plaintiffs in this case are: Broadcast Music, Inc.; Less Than Zero Music; Southfield Road
Music; Fake and Jaded Music; Paul Simon Music; Embassy Music Corporation; Screen Gems-
EMI Music Inc; Universal-Songs of Polygram International Inc.; Tokeco Tunes; Songs of
Universal Inc.; Escatawpa Songs LLC; Warner-Tamberlane Publishing Corp.; Mad Mother
Music; Sony/ATV Songs LLC; R and R Nomad Publishing Company, a division of R & R
Nomad Publishing Co. LLC; and 4U2asky Entertainment Inc.
Maggie Myers, Inc., d/b/a Maggie Myers Irish Pub, and Cassandra Lynne Smith, a

director of Maggie Myers, Inc., allegedly played eight songs from the BMI

Repertoire without obtaining a license to do so from BMI or any of the other

plaintiffs.

       This Court has jurisdiction over this action pursuant to 28 U.S.C. 1338(a), as

the action arises under the United States Copyright Act of 1976, 17 U.S.C. § 101 et

seq. Venue is proper in this district pursuant to 28 U.S.C. § 1400(a), because the

defendant business at which the infringement is alleged to have occurred is located

in this judicial district. (Doc. 1, at 4).

   I. Background

       The Plaintiffs filed their complaint on March 24, 2019, and served an alias

summons on all defendants via certified mail on May 18, 2019. (Doc. 9). Pursuant

to Rule 12(a)(1)(A)(i), Fed. R. Civ. P., the Defendants were required to serve an

answer on or before June 10, 2019. After the Defendants failed to answer or

otherwise defend the claims, the Plaintiffs moved for a Clerk’s entry of default on

July 1, 2019. (Doc. 12). The Clerk entered default against Maggie Myers and its

Director, Cassandra Lynne Smith, on July 2, 2019. (Doc. 13). On July 17, 2019,

the Plaintiffs moved for a default judgment pursuant to Rule 55(b), Fed. R. Civ. P.,

seeking statutory damages in the amount of $12,000; a permanent injunction;

attorney’s fees and costs; and interest pursuant to 28 U.S.C. § 1961. This Court


                                             2
entered an order on November 5, 2019, ordering the Defendants to show cause as to

why default judgment should not be entered. The Defendants did not respond.

   II. Discussion

       Rule 55, Fed. R. Civ. P., establishes a two-step procedure for obtaining a

default judgment. First, when a defendant fails to plead or otherwise defend a

lawsuit, the Clerk must enter the party’s default. Rule 55(a), Fed. R. Civ. P. Second,

after entry of the Clerk’s default, if the defendant is not an infant or an incompetent

person, the Court reviews the sufficiency of the complaint and its underlying

substantive merits to determine whether a moving party is entitled to default

judgment. Rule 55(b)(2), Fed. R. Civ. P. Chudasama v. Mazda Motor Corp., 123

F.3d 1353, 1370 n. 41 (11th Cir. 1997). As noted, the Clerk already entered default.

Therefore, the Court must decide whether Plaintiffs' complaint and other evidence

establishes liability.

       A defaulting defendant “admits the plaintiff’s well-pleaded allegations of

fact” for purposes of liability. Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir.

1987)(quotation marks omitted). In resolving a motion for default judgment, the

Court also may consider evidence presented in the form of an affidavit or

declaration. Frazier v. Absolute Collection Serv., Inc., 767 F. Supp. 2d 1354, 1362

(N.D. Ga. 2011).




                                          3
      To prevail on a copyright infringement claim based on unauthorized public

performances of a copyrighted musical composition, a plaintiff must demonstrate:

      (1) the originality and authorship of the compositions involved; (2)
      compliance with all formalities required to secure a copyright under
      Title 17, United States Code; (3) that plaintiffs are the proprietors of the
      copyrights of the compositions involved in the action; (4) that the
      compositions were performed publicly by the defendant; and (5) that
      the defendant had not receive permission from any of the plaintiffs or
      their representatives for such performance.

Broadcast Music, Inc. v. Evie's Tavern Ellenton, Inc., 772 F.3d 1254, 1258 (11th

Cir. 2014).    The Plaintiffs alleged sufficient facts in their complaint and

accompanying affidavits to satisfy all of these elements. Incorporated into the

Plaintiffs’ complaint is a “Schedule” that lists the title of the musical composition,

the writer of that composition alleged to have been infringed, the publisher of the

composition, the copyright registration number, and the date on which the copyright

was obtained. The Schedule also lists the date of the alleged infringement as well

as the location of that infringement, i.e., Maggie Myers Irish Pub. (Doc. 1, at 8-11).

According to the Plaintiffs, the Defendants did not have permission to publicly

exhibit their works. The Plaintiffs also alleged that they sent 74 letters to the

Defendants explaining the licensing requirements and offering to enter into a blanket

license agreement. This Court finds that the Plaintiffs’ allegations, if true, would

establish copyright infringement on the part of the Defendants.




                                           4
       The Court must next determine the amount of damages it will award. “A

default judgment must not differ in kind from, or exceed in amount, what is

demanded in the pleadings.” Fed. R. Civ. P. 54(c). The Court may enter a default

judgment without a hearing only if “the amount claimed is a liquidated sum or one

capable of mathematical calculation.” United States Artist Corp. v. Freeman, 605

F.2d 854, 857 (5th Cir. 1979) (citations omitted); 2 see also Rule 55(b)(1) Fed. R.

Civ. P. Unlike a finding of liability, the Court may award damages only if the record

adequately reflects the basis for such an award through “a hearing or a demonstration

by detailed affidavits establishing the necessary facts.”             Adolph Coors Co. v.

Movement Against Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985)

(quotation marks omitted).

       Under the Copyright Act, plaintiffs may elect statutory damages per infringed

work instead of actual damages and profits. A prevailing party in a copyright

infringement action is entitled to “not less than $750.00 or more than $30,000” per

infringement “as the court considers just.” 17 U.S.C. § 504(c). In their complaint,

Plaintiffs seek to recover statutory damages pursuant to 17 U.S.C. § 504(c). In their

motion for default judgment, the Plaintiffs seek a total award of $12,000 in statutory

damages. That amounts to an award of $1,500 per infringement and would be


2
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down
before October 1, 1981.
                                               5
approximately three times the amount the Plaintiffs would have received to date had

the Defendants properly paid the licensing fees. The Court does not find that a

hearing is necessary to determine the amount of damages. Furthermore, the Court

finds this amount of damages to be just and appropriate under the circumstances

presented in this case.

      The Copyright Act also permits the court to grant “final injunctions on such

terms as it may deem reasonable to prevent or restrain infringement of a copyright.”

17 U.S.C. § 502(a). In their complaint, Plaintiffs ask the Court to enjoin Defendants

from infringing the copyrighted musical compositions licensed by BMI. (Doc. 1 at

7). To be entitled to a permanent injunction, Plaintiffs must show:

      (1) that [the plaintiffs have] suffered an irreparable injury; (2) that
      remedies available at law, such as monetary damages, are inadequate
      to compensate for that injury; (3) that, considering the balance of
      hardships between the plaintiff[s] and defendant[s], a remedy in equity
      is warranted; and (4) that the public interest would not be disserved by
      a permanent injunction.

Evie’s Tavern, 772 F.3d at 1261, quoting eBay Inc. v. Mercexchange, L.L.C., 547

U.S. 388, 391 (2006)) (alterations in Evie’s Tavern).

      The record demonstrates that Defendants' conduct has caused, and unless

restrained by the Court, will continue to cause Plaintiffs irreparable injury that

cannot be fully compensated by money damages. Balancing the hardships between

the parties, an equitable remedy is appropriate, and the Court finds that the public

interest is not disserved by a permanent injunction under the circumstances. See
                                         6
Pacific and So. Co., Inc. v. Duncan, 744 F.2d 1490, 1499 (11th Cir. 1984) (“[P]ast

infringement and a substantial likelihood of future infringements [ ] normally

entitle[s] the copyright holder to a permanent injunction.”). Accordingly, the Court

finds that a permanent injunction is appropriate in this case.

      Finally, the Copyright Act permits the Court to award full costs, which may

include reasonable attorney’s fees, to the prevailing party.        17 U.S.C. § 505.

Plaintiffs ask the court to award $4,095 in costs and fees. (Doc. 1 at 8; Doc. 10 at 2).

In support of this request, Plaintiffs submit a declaration from their attorney, who

attests that he performed at least 11.7 hours on this matter, and his usual and

customary rate is $350.00 per hour. (Doc. 14-6, p. 4-5). Based on counsel’s

expertise, the time expended in this case, and the amount of statutory damages

awarded, the court finds that the attorney’s fees and costs requested are reasonable

and due to be awarded.

   III.   Conclusion

      For the foregoing reasons, the Court finds that the Plaintiffs’ motion for

default judgment (Doc. 14) is due to be GRANTED. The Court will enter default

judgment in favor of the Plaintiffs and against the Defendants, jointly and severally,

in the following amounts: (1) $12,000 in statutory damages; (2) $4,095 in attorney’s

fees and costs; and (3) post-judgment interest at the statutory rate in accordance with

28 U.S.C. § 1961. The Court will also enter a permanent injunction enjoining and


                                           7
restraining Defendants from infringing the copyrighted musical compositions

licensed by BMI.

      The Court will enter a separate order consistent with this memorandum

opinion.

      DONE and ORDERED this February 5, 2020.



                                _________________________________
                                LILES C. BURKE
                                UNITED STATES DISTRICT JUDGE




                                     8
